Citation Nr: 1140232	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  04-38 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating for service connected low back injury residuals, currently rated as 40 percent disabling.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to August 9, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1977 to March 1980 and from July 1983 to November 1988. 

This matter is before the Board of Veterans Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which continued a 40 percent disability evaluation for lumbosacral radiculopathy and denied entitlement to a total disability rating based upon individual unemployability (TDIU). 

This case was remanded by the Board in May 2007 and April 2009 for adjudication of the claims on an extraschedular basis by the Director of VA's Compensation and Pension Service (C&P Director).  In a March 2011 Administrative Review, the C&P Director denied an extraschedular rating for the low back disability and deferred a decision on extraschedular consideration for TDIU pending the adjudication of intertwined claims.      

In June 2011, the Appeals Management Center (AMC) awarded TDIU, effective August 9, 2004 and thereby resolved the appeal as to that issue subsequent to that date.  The Veteran filed a TDIU claim in December 2003 and submitted evidence of unemployment beginning in July 2003.  Thus, the issues of entitlement to an award of TDIU for the period prior to August 9, 2004 is still before the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of an increased rating for a back disability and entitlement to TDIU prior to December 16, 2003 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Beginning December 16, 2003 the Veteran was service-connected for lumbosacral radiculopathy, rated as 40 percent disabling; depressive disorder, rated as 30 percent disabling; and left lower extremity radiculopathy, rated as 10 percent disabling.  On December 16, 2003 his combined disability rating was 60 percent and the disabilities were of common etiology. 

2.  From December 16, 2003 through August 9, 2004, the Veteran's service-connected disabilities precluded gainful employment for which his education and occupational experience would otherwise have qualified him. 


CONCLUSION OF LAW

The criteria for a TDIU due to service-connected disabilities have been met from December 16, 2003 to August 9, 2004.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As the Board is granting the TDIU claim effective the date of eligibility under 38 C.F.R. § 4.16(a), the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Laws and regulations

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992). 

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a). 

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non service connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

However, VA policy is to grant a TDIU in all cases where service connected disabilities preclude gainful employment, regardless of the percentage evaluations. 38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001). 

Beginning December 16, 2003, the Veteran had been granted service connection for the following disabilities: lumbosacral radiculopathy, rated as 40 percent disabling; depressive disorder, rated as 30 percent disabling; and left lower extremity radiculopathy, rated as 10 percent disabling.  His combined disability rating was 60 percent.  On August 9, 2004, the Veteran was awarded service connection for cervical spondylosis rated as 20 percent disabling and increased his combined disability rating to 70 percent on that date.  
  
The Veteran's lumbosacral radiculopathy, depressive disorder (as secondary to the back disability), and left lower extremity radiculopathy result from a common etiology.  The Veteran met the schedular criteria for a TDIU beginning December 16, 2003 as he had a 60 percent rating arising from disabilities of common etiology.  38 C.F.R. § 4.16(a). 

The remaining question is whether the Veteran's service-connected disabilities precluded gainful employment for which his education and occupational experience would otherwise qualify him for the period from December 16, 2003 to August 9, 2004.  

In his December 2003 claim for TDIU, the Veteran reported that he had completed one year of college and had employment experience as an Army reserve instructor and production worker.  He also reported that he had been unemployed since July 2003 due to service connected orthopedic disabilities that limited his ability to stand, walk, and sit for prolonged periods.  

He submitted a December 2003 note from his treating physician, Dr. G.C., reflecting that he was indefinitely excused from work due to lumbar disc syndrome and sciatica.  A physical capacity evaluation conducted by Dr. G.C. in April 2004 reflects that the Veteran was considered totally disabled.  He also provided a June 2004 note stating that the Veteran's back disability was permanent.  

In sum, the evidence indicates that the Veteran was unemployed during the period from December 16, 2003 to August 9, 2004 due to his service connected disabilities.  Entitlement to a TDIU beginning December 16, 2003 is granted.  

For the period prior to December 16, 2003, the Veteran does not meet the 38 C.F.R. § 4.16(a) criteria.  The Board cannot award TDIU in the first instance under C.F.R. § 4.16(b).  See also Bowling. The issue of entitlement to TDIU prior to December 16, 2003 is addressed in the remand section.  
	

ORDER

An award of TDIU beginning December 16, 2003 is granted. 


REMAND

The Veteran's most recent VA spine examination took place in May 2004.  

The May 2007 and April 2009 Board remands referred the issue for extraschedular consideration, which was denied in March 2011.  Meanwhile, the Veteran submitted November 2007 and January 2008 statements indicating that his low back symptoms have increased in severity.  

The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).  His reports of increased symptoms satisfy the requirement of showing a possible increase in disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)). 

Given the Veteran's assertions that his low back disability has increased during the pendency of the appeal, the Board finds VA duty to obtain a new examination as to the current severity of the Veteran's service-connected low back disability is triggered. 

The Board also notes that the most recent VA treatment records are from July 2009.  Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any such relevant records.  38 U.S.C.A. 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Prior to December 16, 2003, the Veteran did not meet the percentage requirements for TDIU under 38 C.F.R. § 4.16(b).  The Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance. Where there is plausible evidence that a claimant seeking extraschedular TDIU is unable to secure or follow a substantially gainful occupation and there is no affirmative evidence to the contrary, the Board is required to remand the claim for referral to the appropriate first line authority to consider entitlement on an extraschedular basis.  Bowling.  Instead the Board must insure that the claim is referred to the Director of C&P for initial adjudication.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA lumbar spine examination to assess the current severity of the service-connected low back disability.  All indicated test and studies should be conducted. 

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The ranges of lumbar spine motion should be reported in degrees.  

The examiner should provide an opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.  

The examiner should express this opinion in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. 

The examiner should note the presence and extent of any ankylosis of the lumbar spine or entire spine.  If ankylosis of the lumbar spine or entire spine is present, the examiner should also note whether it is favorable or unfavorable. 

The examiner should also specify the nerves affected by the lumbar spine disability and provide an opinion as to the severity of any associated paralysis, neuritis or neuralgia in terms of mild, moderate, moderately severe,   severe with marked muscle atrophy, or complete paralysis. 

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be considered in formulating any opinions. 

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so. 

3.  The RO/AMC should review the examination reports to insure that they contain the information requested in this remand. 

4.  If after readjudicating the claims, the Veteran does not meet the percentage requirements of 38 C.F.R. § 4.16(a); refer the TDIU claim to the Director of VA's Compensation and Pension Service for consideration of an extraschedular TDIU in accordance with 38 C.F.R. § 4.16(b). 

5.  If any claim on appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


